DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 7, “a measurement gas” should read “the measurement gas” for consistency.
In line 13, “temperature” should read “the temperature” for consistency.
Appropriate correction is required.
Claims 2-8 are objected to because of the following informalities:  in line 1 of each claim, “a gas sensor” should read “the gas sensor” for consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in lines 1-2 and 4-5, each recitation of “the diffusion resistance” should read “the diffusion resistance layer” for consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 3, “first and second” should read “first or second” for clarity.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “production apparatus” in claim 2 (the corresponding structure in the instant specification includes a temperature increase controller, a limiting current meter, a processing conditions controller, a laser irradiator, and equivalents thereof, see pg. 7, lns. 4-6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the ultrasonic pulsed laser" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 is rejected as dependent thereon.
The terms “relatively small” and “relatively large” in claim 4 are relative terms which render the claim indefinite. The terms “relatively small” and “relatively large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2007/0108049 A1) (provided in Applicant’s IDS filed on October 12, 2020) in view of Guenschel (DE 102015226343 A1) (references herein made with respect to English Machine Translation).
Regarding claim 1, Wahl teaches a method of producing a gas sensor element (a method for manufacturing a sensor element, Figs. 6a-6b, para. [0006], [0063]), the gas sensor element including a solid electrolyte layer capable of conducting specific ions in a measurement gas (the sensor element includes a solid electrolyte layer 22 that comes into contact with measured gas and is used with the electrodes to determine the oxygen partial pressure, Figs. 6a-6b, para. [0027], [0034]), a first electrode provided to a first main surface of the solid electrolyte layer that is a measurement gas introduction-side surface (a third electrode 33 provided on a first main surface of the solid electrolyte layer 22 that faces a measured gas space 42, Figs. 6a-6b, para. [0031]), a second electrode provided to a second main surface of the solid electrolyte layer that is a surface facing away from the first main surface (a fourth electrode 34 provided on a second main surface of the solid electrolyte layer 22 that is a surface facing away from the first main surface, Figs. 6a-6b, para. [0031]), a heater provided to be closer to the second main surface than to the first main surface for raising temperature of the solid electrolyte layer (a heater 63 provided to be closer to the second main surface than to the first main surface for heating the sensor element, Figs. 6a-6b, para. [0032], [0037]), and a diffusion resistance layer permitting a measurement gas to permeate therethrough and disposed in an introduction path through which the measurement gas is introduced to the first main surface where the first electrode is provided (a diffusion barrier 41 permits the measured gas to travel therethrough and is disposed in an introduction path through which the measured gas is introduced to the first main surface where the third electrode 33 is provided, Figs. 6a-6b, para. [0033], [0062]), the gas sensor element being capable of detecting a concentration of the specific ions in the measurement gas based on a limiting current passing between the first electrode and the second electrode according to a concentration difference of the specific ions (the sensor element determines the oxygen concentration of the measured gas based on the limit current of an electrochemical cell comprising the third electrode 33 and the fourth electrode 34, Figs. 6a-6b, abstract, para. [0018], [0034], [0036], [0062], claim 50), the method comprising:
a temperature raising step of energizing the heater to raise temperature of the solid electrolyte layer (the sensor element is heated by the heater 63 to the operating temperature, Figs. 6a-6b, para. [0037]);
a current measuring step of applying a voltage across the first electrode and the second electrode to measure the limiting current (applying a voltage to the electrochemical cell comprising the third electrode 33 and the fourth electrode 34 to measure the limit current, Figs. 6a-6b, para. [0018], [0034], claim 50); and
a control step of removing a part of the diffusion resistance layer from the gas sensor element by using a laser to control a diffusion length that is a length of the introduction path to maintain the limiting current to be within a predetermined range (the diffusion barrier 41 is ablated with a laser 81 to control the diffusion distance inside the diffusion barrier 41 until a predefined target value for the limit current is reached, Figs. 6a-6b, para. [0018], [0036]-[0037], [0062]-[0063], claim 50).
Wahl teaches that the diffusion barrier 41 is ablated with a laser 81 (Figs. 6a-6b, para. [0062]-[0063]). Wahl is silent with respect to the type of laser, and therefore fails to teach an ultrashort pulsed laser.
Guenschel teaches a sensor element for detecting at least one characteristic of a measurement gas (para. [0007]). Guenschel teaches that it is known to remove a sensor element ceramic by laser ablation using an ultrashort pulse laser in order to structure desired properties and to equalize the limiting current of the diffusion barrier by adjusting the diffusion length (para. [0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laser of Wahl to be an ultrashort pulse laser as taught by Guenschel because it produces desired properties and equalizes the limiting current of the diffusion barrier by adjusting the diffusion length (Guenschel, para. [0005]).
Regarding claim 2, Modified Wahl teaches wherein the current measuring step is successively performed by a production apparatus in parallel with the control step being performed by the production apparatus (the diffusion barrier 41 is ablated with the laser 81 while the limit current is continuously measured, and the laser 81 is directed using an apparatus 80, Figs. 6a-6b, para. [0018], [0062]-[0063]).
Regarding claim 3, Modified Wahl teaches wherein, the control step changes an output of the ultrasonic pulsed laser in accordance with the limiting current (ablation by the laser 81 is monitored on the basis of the ascertained limit current, and ablation by the laser 81 is continued until a target value for the limit current is reached, Figs. 6a-6b, para. [0018], [0062]-[0063]; for the purpose of examination, Examiner interprets “the ultrasonic pulsed laser” to refer back to the “ultrashort pulsed laser” of claim 1).
Regarding claim 4, Modified Wahl teaches wherein the diffusion resistance has an irradiation surface that is a surface irradiated with the ultrashort pulsed laser (the diffusion barrier 41 has an irradiation surface that is a surface irradiated with the laser 81, Figs. 6a-6b, para. [0062]-[0063]), the control step comprises:
an entire removal step of entirely removing the irradiation surface of the diffusion resistance when the limiting current is relatively small (entirely ablating the irradiation surface of the diffusion barrier 41 when the limit current is less than the target value for the limit current, Fig. 6a, para. [0036]-[0037], [0062]-[0063]); and
a partial removal step of irradiating the irradiation surface with the ultrashort pulsed laser having an output smaller than in the entire removal step to partially remove the irradiation surface, when the limiting current is relatively large (partially ablating the irradiation surface of the diffusion barrier 41 with the laser 81 when the limit current has been increased and is closer to the target value for the limit current, Fig. 6b, para. [0026], [0036]-[0037], [0062]-[0063]).
Regarding claim 5, Modified Wahl teaches wherein: the gas sensor element includes a shielding layer protecting the first electrode (the sensor element includes a solid electrolyte layer 21 and a sealing frame 61 protecting the third electrode 33, Figs. 6a-6b, para. [0030]); and
the solid electrolyte layer, the shielding layer and the diffusion resistance layer define a detection gas chamber thereamong, the first electrode being disposed in the detection gas chamber (the solid electrolyte layers 21, 22, the sealing frame 61, and the diffusion barrier 41 define a measured gas space 42 thereamong, the third electrode 33 being disposed in the measured gas space 42, Figs. 6a-6b, para. [0029]-[0031]).
Regarding claim 6, Modified Wahl teaches wherein: the gas sensor element includes an insulation layer disposed between the second electrode and the heater (the sensor element includes an insulator 64 disposed between the fourth electrode 34 and the heater 63, Figs. 6a-6b, para. [0031]-[0032]); and
the solid electrolyte layer and the insulation layer define a reference gas chamber therebetween, the second electrode being disposed in the reference gas chamber (the solid electrolyte layer 22 and the insulator 64 define a reference gas space 43 therebetween, the fourth electrode 34 being disposed in the reference gas space 43, Figs. 6a-6b, para. [0031]-[0032]).
Regarding claim 7, Modified Wahl teaches wherein the gas sensor element has a rod shape with first and second ends in a longitudinal direction thereof (the sensor element has a rod shape with first and second ends in a longitudinal direction thereof, Figs. 1 and 6a-6b), and the diffusion resistance layer is disposed at one of the first and second ends of the gas sensor element (the diffusion barrier 41 is disposed at one of the ends of the sensor element, Figs. 1 and 6a-6b).
Regarding claim 8, Modified Wahl teaches wherein the gas sensor element has a rod shape with a lateral side surface thereof (the sensor element has a rod shape with a lateral side surface thereof, Figs. 1 and 6a-6b), and the diffusion resistance layer is disposed at the lateral side surface of the gas sensor element (the diffusion barrier is disposed at the lateral side surface of the sensor element, Figs. 6a-6b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scheffel et al. (DE 102015212086 A1): the ceramic of the sensor element to be removed cold by laser ablation using an ultrashort pulse laser in order to structure desired properties and to equalize the diffusion-limited limiting current of the diffusion barrier (para. [0006]).
Reinshagen et al. (DE 102008040391 A1): generate the removal with a laser beam moved relative to the sensor element in the form of a plurality of passes, in particular if the diffusion resistance of the diffusion barrier is reduced only slightly during each pass (para. [0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                     

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699